     21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 1 of
                                             30

 Fill in this information to identify the case
 Debtor name        LJA Ventures, Inc. dba Midtown Live Sports Cafe

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number        21-10541
                                                                                                                   Check if this is an
 (if known)
                                                                                                                   amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                             12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:       Cash and cash equivalents

1.   Does the debtor have any cash or cash equivalents?
          No. Go to Part 2.
          Yes. Fill in the information below.


     All cash or cash equivalents owned or controlled by the debtor                                                        Current value of
                                                                                                                           debtor's interest

2.   Cash on hand                                                                                                                        $2,000.00

3.   Checking, savings, money market, or financial brokerage accounts (Identify all)

     Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                      account number
4.   Other cash equivalents       (Identify all)

     Name of institution (bank or brokerage firm)

5.   Total of Part 1
                                                                                                                                         $2,000.00
     Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2: Deposits and prepayments

6.   Does the debtor have any deposits or prepayments?

         No. Go to Part 3.
         Yes. Fill in the information below.




Official Form 206A/B                               Schedule A/B: Assets -- Real and Personal Property                                          page 1
     21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 2 of
                                             30

Debtor       LJA Ventures, Inc. dba Midtown Live Sports Cafe                              Case number (if known)      21-10541
             Name

                                                                                                                                Current value of
                                                                                                                                debtor's interest
7.   Deposits, including security deposits and utility deposits

     Description, including name of holder of deposit

8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

     Description, including name of holder of prepayment

9.   Total of Part 2.
     Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                                $0.00


 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

         No. Go to Part 4.
         Yes. Fill in the information below.
                                                                                                                                Current value of
                                                                                                                                debtor's interest
11. Accounts receivable

11a. 90 days old or less:                                  –                                        = .......................
                            face amount                        doubtful or uncollectible accounts

11b. Over 90 days old:                                     –                                        = .......................
                            face amount                        doubtful or uncollectible accounts

12. Total of Part 3
                                                                                                                                                $0.00
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4: Investments

13. Does the debtor own any investments?

         No. Go to Part 5.
         Yes. Fill in the information below.
                                                                                           Valuation method                     Current value of
                                                                                           used for current value               debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

         Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

      Name of entity:                                          % of ownership:
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

       Describe:
17. Total of Part 4
                                                                                                                                                $0.00
    Add lines 14 through 16. Copy the total to line 83.

 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

         No. Go to Part 6.
         Yes. Fill in the information below.




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                                   page 2
   21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 3 of
                                           30

Debtor       LJA Ventures, Inc. dba Midtown Live Sports Cafe                           Case number (if known)    21-10541
             Name

     General description                         Date of the       Net book value of    Valuation method              Current value of
                                                 last physical     debtor's interest    used for current value        debtor's interest
                                                 inventory         (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies




     Equipment used in operation of a
     bar.                                                                   $5,000.00 Estimate                                   $5,000.00
23. Total of Part 5
    Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                 $5,000.00

24. Is any of the property listed in Part 5 perishable?
        No
        Yes

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
       No
       Yes

 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

         No. Go to Part 7.
         Yes. Fill in the information below.

     General description                                           Net book value of    Valuation method              Current value of
                                                                   debtor's interest    used for current value        debtor's interest
                                                                   (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
                                                                                                                                      $0.00
    Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?
         No
         Yes. Is any of the debtor's property stored at the cooperative?
                   No
                   Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                         page 3
   21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 4 of
                                           30

Debtor       LJA Ventures, Inc. dba Midtown Live Sports Cafe                             Case number (if known)    21-10541
             Name

36. Is a depreciation schedule available for any of the property listed in Part 6?
         No
         Yes

37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
       No
       Yes

 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

         No. Go to Part 8.
         Yes. Fill in the information below.

     General description                                            Net book value of     Valuation method              Current value of
                                                                    debtor's interest     used for current value        debtor's interest
                                                                    (Where available)
39. Office furniture

     Property located and maintained at Midtown
     Live for the operation of a bar.                                       $30,000.00    unofficial estimate                     $30,000.00
40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software

42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
                                                                                                                                  $30,000.00
    Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?
         No
         Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
       No
       Yes

 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

         No. Go to Part 9.
         Yes. Fill in the information below.

     General description                                            Net book value of     Valuation method              Current value of
     Include year, make, model, and identification numbers          debtor's interest     used for current value        debtor's interest
     (i.e., VIN, HIN, or N-number)                                  (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                           page 4
      21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 5 of
                                              30

Debtor       LJA Ventures, Inc. dba Midtown Live Sports Cafe                             Case number (if known)    21-10541
             Name

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

51. Total of Part 8.
                                                                                                                                          $0.00
    Add lines 47 through 50. Copy the total to line 87.

52. Is a depreciation schedule available for any of the property listed in Part 8?
         No
         Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
       No
       Yes

 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.

55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property          Nature and extent       Net book value of     Valuation method       Current value of
       Include street address or other description   of debtor's interest    debtor's interest     used for current       debtor's interest
       such as Assessor Parcel Number (APN),         in property             (Where available)     value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

56. Total of Part 9.
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                          $0.00

57. Is a depreciation schedule available for any of the property listed in Part 9?
         No
         Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
       No
       Yes

Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

      General description                                          Net book value of      Valuation method                Current value of
                                                                   debtor's interest      used for current value          debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                             page 5
   21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 6 of
                                           30

Debtor       LJA Ventures, Inc. dba Midtown Live Sports Cafe                             Case number (if known)   21-10541
             Name

65. Goodwill

66. Total of Part 10.
                                                                                                                                       $0.00
    Add lines 60 through 65. Copy the total to line 89.

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
       No
       Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         No
         Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
       No
       Yes

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

         No. Go to Part 12.
         Yes. Fill in the information below.

                                                                                                                       Current value of
                                                                                                                       debtor's interest
71. Notes receivable

     Description (include name of obligor)

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

78. Total of Part 11.
                                                                                                                                       $0.00
    Add lines 71 through 77. Copy the total to line 90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                         page 6
    21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 7 of
                                            30

Debtor           LJA Ventures, Inc. dba Midtown Live Sports Cafe                                                     Case number (if known)         21-10541
                 Name


 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                              Current value of                             Current value of
                                                                                    personal property                            real property


80. Cash, cash equivalents, and financial assets.                                              $2,000.00
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                                   $0.00

82. Accounts receivable. Copy line 12, Part 3.                                                       $0.00

83. Investments. Copy line 17, Part 4.                                                               $0.00

84. Inventory. Copy line 23, Part 5.                                                           $5,000.00

85. Farming and fishing-related assets.                                                              $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                               $30,000.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                              $0.00
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9.......................................................................................               $0.00

89. Intangibles and intellectual property.                                                           $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                      +                  $0.00

91. Total. Add lines 80 through 90 for each column.                        91a.              $37,000.00          +     91b.                  $0.00



                                                                                                                                                                      $37,000.00
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.........................................................................................................




Official Form 206A/B                                        Schedule A/B: Assets -- Real and Personal Property                                                           page 7
     21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 8 of
                                             30

 Fill in this information to identify the case:
 Debtor name          LJA Ventures, Inc. dba Midtown Live Sports Cafe

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number          21-10541                                                                                     Check if this is an
 (if known)                                                                                                        amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                      12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.


 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more            Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                Amount of claim        Value of collateral
                                                                                                           Do not deduct the      that supports
                                                                                                           value of collateral.   this claim

 2.1      Creditor's name                                  Describe debtor's property that is
                                                           subject to a lien

          Creditor's mailing address
                                                           Describe the lien


                                                           Is the creditor an insider or related party?
                                                                No
                                                                Yes
          Creditor's email address, if known
                                                           Is anyone else liable on this claim?
          Date debt was incurred                               No
                                                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          Last 4 digits of account
          number                                           As of the petition filing date, the claim is:
          Do multiple creditors have an interest in        Check all that apply.
          the same property?                                   Contingent
              No                                               Unliquidated
              Yes. Specify each creditor, including this       Disputed
              creditor, and its relative priority.




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                                         $0.00


Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                            page 1
      21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 9 of
                                              30

 Fill in this information to identify the case:
 Debtor              LJA Ventures, Inc. dba Midtown Live Sports Cafe

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         21-10541                                                                                  Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
           No. Go to Part 2.
           Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the               $5,000.00           $5,000.00
                                                                claim is: Check all that apply.
Darwin McKee, Attorney at Law
                                                                    Contingent
13276 Research Boulevard                                            Unliquidated
Suite 209                                                           Disputed

                                                                Basis for the claim:
Austin                                TX      78750             Attorney Fees
Date or dates debt was incurred
                                                                Is the claim subject to offset?
07/01/2021
                                                                     No
Last 4 digits of account                                             Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)(     ) Attorney Fees



     2.2   Priority creditor's name and mailing address         As of the petition filing date, the                    $0.00              $0.00
                                                                claim is: Check all that apply.
Texas Alcoholic Beverage Commission
                                                                    Contingent
Austin, Texas                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
                                                                Sales Taxes
Date or dates debt was incurred
                                                                Is the claim subject to offset?
                                                                     No
Last 4 digits of account                                             Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
  21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 10 of
                                          30

Debtor      LJA Ventures, Inc. dba Midtown Live Sports Cafe                          Case number (if known)   21-10541

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim       Priority amount


  2.3    Priority creditor's name and mailing address       As of the petition filing date, the                  $0.00             $0.00
                                                            claim is: Check all that apply.
Texas Comptroller of Public Accounts
                                                                Contingent
Austin, Texas                                                   Unliquidated
                                                                Disputed

                                                            Basis for the claim:
                                                            Sales Taxes
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



  2.4    Priority creditor's name and mailing address       As of the petition filing date, the                  $0.00             $0.00
                                                            claim is: Check all that apply.
Travis County Appraisal District
                                                                Contingent
Austin, Texas                                                   Unliquidated
                                                                Disputed

                                                            Basis for the claim:
                                                            Taxes
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                        page 2
     21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 11 of
                                             30

Debtor        LJA Ventures, Inc. dba Midtown Live Sports Cafe                          Case number (if known)      21-10541

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                   $15,000.00
                                                                   Check all that apply.
Austin Energy                                                          Contingent
P.O. Box 2267                                                          Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Austin                                   TX       78783            Utility Service

Date or dates debt was incurred         Various                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                         $0.00
                                                                   Check all that apply.
CCS Asset Management, Inc.                                             Contingent
13276 Research Boulevard, Suite 208                                    Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Austin                                   TX       78750            Landlord

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                         $0.00
                                                                   Check all that apply.
Farmers Insurance                                                      Contingent
P.O. Box 2847                                                          Unliquidated
                                                                       Disputed
Grand Rapids, MI
                                                                   Basis for the claim:
                                                                   Insurance

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.4   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                         $0.00
                                                                   Check all that apply.
First Central Lending                                                  Contingent
111 Congress Avenue                                                    Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Austin                                   TX       78701            Non-Purchase Money

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 3
  21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 12 of
                                          30

Debtor       LJA Ventures, Inc. dba Midtown Live Sports Cafe                        Case number (if known)      21-10541

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

   3.5     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $15,000.00
                                                                Check all that apply.
Reward Network, Inc                                                 Contingent
2 North Riverside Plaza                                             Unliquidated
                                                                    Disputed
Suite 200
                                                                Basis for the claim:
Chicago                                IL       60606           Loan

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.6     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $0.00
                                                                Check all that apply.
Smokey Creek Cajun                                                  Contingent
910 Round Rock Avenue                                               Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Round Rock                             TX       78681           Waste Pickup

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.7     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $0.00
                                                                Check all that apply.
SPEC's                                                              Contingent
2410 Smith Street                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77006           Supplier

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.8     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $0.00
                                                                Check all that apply.
Spectrum Communication                                              Contingent
Austin, Texas                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
                                                                Utility Service

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 4
  21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 13 of
                                          30

Debtor       LJA Ventures, Inc. dba Midtown Live Sports Cafe                        Case number (if known)      21-10541

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

   3.9     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $0.00
                                                                Check all that apply.
Texsas Gas Service                                                  Contingent
Austin, Texas                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
                                                                Utility Service

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.10     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $0.00
                                                                Check all that apply.
Twin Liquor                                                         Contingent
5639 Airporrt Boulevard                                             Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Austin                                 TX       78751           Supplier

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.11     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $5,500.00
                                                                Check all that apply.
Twin Liquor                                                         Contingent
5639 Airport Blvd                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Austin                                 TX       78751           Inventory

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 5
     21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 14 of
                                             30

Debtor       LJA Ventures, Inc. dba Midtown Live Sports Cafe                   Case number (if known)      21-10541

 Part 4:       Total Amounts of the Priority and Nonpriority Unsecured Claims

5.    Add the amounts of priority and nonpriority unsecured claims.

                                                                                                     Total of claim amounts

5a. Total claims from Part 1                                                               5a.                   $5,000.00

5b. Total claims from Part 2                                                               5b.   +             $35,500.00


5c. Total of Parts 1 and 2                                                                 5c.                 $40,500.00
    Lines 5a + 5b = 5c.




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                   page 6
     21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 15 of
                                             30

 Fill in this information to identify the case:
 Debtor name         LJA Ventures, Inc. dba Midtown Live Sports Cafe

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         21-10541                                 Chapter      11                                      Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
          (Official Form 206A/B).

2.    List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                        parties with whom the debtor has an executory
                                                                                        contract or unexpired lease

2.1       State what the contract       Unexpired lease agreement                       CCS Asset Management, Inc
          or lease is for and the       Contract to be ASSUMED                          7408 Cameron Road
          nature of the debtor's
          interest

          State the term remaining      12 months
          List the contract
          number of any
                                                                                       Austin                              TX            78752
          government contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
     21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 16 of
                                             30

 Fill in this information to identify the case:
 Debtor name         LJA Ventures, Inc. dba Midtown Live Sports Cafe

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         21-10541                                                                                       Check if this is an
 (if known)                                                                                                         amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.    Does the debtor have any codebtors?
          No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
          Yes

2.    In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
      schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
      owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
      separately in Column 2.

         Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                              Check all schedules
       Name                            Mailing address                                        Name                            that apply:




Official Form 206H                                            Schedule H: Codebtors                                                           page 1
     21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 17 of
                                             30

 Fill in this information to identify the case:


 Debtor Name LJA Ventures, Inc. dba Midtown Live Sports Cafe

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF TEXAS

 Case number (if known): 21-10541                                                                                                                                                                 Check if this is an
                                                                                                                                                                                                  amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                        12/15



 Part 1:             Summary of Assets

1.    Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

      1a. Real property:
                                                                                                                                                                                                  $0.00
          Copy line 88 from Schedule A/B........................................................................................................................................................................

      1b. Total personal property:
                                                                                                                                                                                       $37,000.00
          Copy line 91A from Schedule A/B........................................................................................................................................................................

      1c. Total of all property
                                                                                                                                                                                        $37,000.00
          Copy line 92 from Schedule A/B........................................................................................................................................................................


 Part 2:             Summary of Liabilities

2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D......................................................                                                     $0.00

3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

      3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                          $5,000.00
          Copy the total claims from Part 1 from line 5a of Schedule E/F.................................................................................................................................................

      3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                               +              $35,500.00
          Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F......................................................................................................................


4.    Total liabilities
      Lines 2 + 3a + 3b........................................................................................................................................................................      $40,500.00




Official Form 206Sum                                             Summary of Assets and Liabilities for Non-Individuals                                                                                       page 1
  21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 18 of
                                          30

 Fill in this information to identify the case and this filing:
 Debtor Name         LJA Ventures, Inc. dba Midtown Live Sports Cafe

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         21-10541
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                              12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

             I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
             or another individual serving as a representative of the debtor in this case.

             I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
             correct:


                    Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                    Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                    Schedule H: Codebtors (Official Form 206H)

                    A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                    Amended Schedule

                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                    (Official Form 204)

                    Other document that requires a declaration


             I declare under penalty of perjury that the foregoing is true and correct.




             Executed on 07/15/2021                       X /s/ William Earl Sheridan
                         MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                              William Earl Sheridan
                                                              Printed name
                                                              Vice-President
                                                              Position or relationship to debtor




Official Form 202                       Declaration Under Penalty of Perjury for Non-Individual Debtors
     21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 19 of
                                             30

 Fill in this information to identify the case:
 Debtor name         LJA Ventures, Inc. dba Midtown Live Sports Cafe

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         21-10541
                                                                                                                 Check if this is an
 (if known)
                                                                                                                 amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                   04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).


 Part 1:         Income
1.    Gross revenue from business

          None

Identify the beginning and ending dates of the debtor's fiscal year,            Sources of revenue                             Gross revenue
which may be a calendar year                                                    Check all that apply.                          (before deductions
                                                                                                                               and exclusions


From the beginning of the                                                           Operating a business
                                  From    01/01/2021      to   Filing date
fiscal year to filing date:                                                         Other                                              $487,445.00
                                         MM / DD / YYYY

                                                                                    Operating a business
For prior year:                   From    01/01/2020      to    12/31/2020
                                         MM / DD / YYYY        MM / DD / YYYY       Other                                              $417,810.00

                                                                                    Operating a business
For the year before that:         From    01/01/2019      to    12/31/2019
                                         MM / DD / YYYY        MM / DD / YYYY       Other                                              $955,595.00

2.    Non-business revenue
      Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
      lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

          None

 Part 2:         List Certain Transfers Made Before Filing for Bankruptcy
3.    Certain payments or transfers to creditors within 90 days before filing this case

      List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
      before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
      adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

          None

       Creditor's name and address                             Dates            Total amount or value      Reasons for payment or transfer
                                                                                                           Check all that apply
3.1. Anthony Icenogle                                                                $12,700.00               Secured debt
       Creditor's name
                                                                                                              Unsecured loan repayments
       Street                                                                                                 Suppliers or vendors
                                                                                                              Services
                                                                                                              Other
       City                            State   ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 1
     21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 20 of
                                             30

Debtor          LJA Ventures, Inc. dba Midtown Live Sports Cafe                                 Case number (if known)     21-10541
                Name

4.    Payments or other transfers of property made within 1 year before filing this case that benefited any insider

      List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
      guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
      $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
      adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
      and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
      any managing agent of the debtor. 11 U.S.C. § 101(31).


          None

5.    Repossessions, foreclosures, and returns

      List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
      creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
      line 6.

          None

6.    Setoffs

      List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
      an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
      the debtor owed a debt.

          None

 Part 3:         Legal Actions or Assignments
7.    Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
      List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
      was involved in any capacity--within 1 year before filing this case.

          None

       Case title                             Nature of case                             Court or agency's name and address               Status of case
7.1. Texas Comptroller                        Liquor Taxes                               Texas Comptroller of Public Accouts
                                                                                                                                               Pending
                                                                                         Name
                                                                                                                                               On appeal
                                                                                         Street
                                                                                                                                               Concluded

       Case number

                                                                                         City                      State   ZIP Code

8.    Assignments and receivership

      List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
      hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

          None




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 2
     21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 21 of
                                             30

Debtor          LJA Ventures, Inc. dba Midtown Live Sports Cafe                           Case number (if known)      21-10541
                Name


 Part 4:          Certain Gifts and Charitable Contributions
9.    List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
      aggregate value of the gifts to that recipient is less than $1,000

          None

 Part 5:          Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

          None

 Part 6:          Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

          None

         Who was paid or who received the transfer?           If not money, describe the property             Dates               Total amount
                                                              transferred                                                         or value
 11.1. Darwin McKee                                                                                           June 30, 2021           $5,000.00

         Address

         13276 Research Blvd
         Street
         Suite 209

         Austin                      TX      78750
         City                        State   ZIP Code

         Email or website address
         darwinmckee@yahoo.com

         Who made the payment, if not debtor?



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 3
  21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 22 of
                                          30

Debtor        LJA Ventures, Inc. dba Midtown Live Sports Cafe                              Case number (if known)      21-10541
              Name

13. Transfers not already listed on this statement
    List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.

         None

 Part 7:        Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

         Does not apply


 Part 8:        Health Care Bankruptcies
15. Health Care bankruptcies

     Is the debtor primarily engaged in offering services and facilities for:

         diagnosing or treating injury, deformity, or disease, or

         providing any surgical, psychiatric, drug treatment, or obstetric care?

         No. Go to Part 9.
         Yes. Fill in the information below.

 Part 9:        Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

         No.
         Yes. State the nature of the information collected and retained

                Does the debtor have a privacy policy about that information?
                   No.
                   Yes.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
    other pension or profit-sharing plan made available by the debtor as an employee benefit?

         No. Go to Part 10.
         Yes. Does the debtor serve as plan administrator?
                  No. Go to Part 10.
                  Yes. Fill in below:




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
  21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 23 of
                                          30

Debtor       LJA Ventures, Inc. dba Midtown Live Sports Cafe                                Case number (if known)      21-10541
             Name


 Part 10:       Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.

         None

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

         None

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

         None

 Part 11:       Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
    in trust. Do not list leased or rented property.


         None

 Part 12:       Details About Environmental Information
For the purpose of Part 12, the following definitions apply:

   Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
   the medium affected (air, land, water, or any other medium).


   Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
   formerly owned, operated, or utilized.

   Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
   similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

         No
         Yes. Provide details below.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 5
  21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 24 of
                                          30

Debtor       LJA Ventures, Inc. dba Midtown Live Sports Cafe                                Case number (if known)      21-10541
             Name

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?

         No
         Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

         No
         Yes. Provide details below.

 Part 13:       Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

         None

26. Books, records, and financial statements

     26a.   List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                None

     26b.   List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
            statement within 2 years before filing this case.

                None

     26c.   List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

                None

     26d.   List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
            financial statement within 2 years before filing this case.

                None

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

         No.
         Yes. Give the details about the two most recent inventories.

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
    or other people in control of the debtor at the time of the filing of this case.


Name                                     Address                                      Position and nature of any interest         % of interest, if any

Anthony Sheridan                                                                      President

William Sheridan                         1527 Hidden Springs Path                     Vice-President                                      100%
                                         Austin, TX
L.M. Rivers                              Austin, TX                                   Treasurer

J. T. Tyler, Jr.                         Austin, TX                                   General Manager




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 6
  21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 25 of
                                          30

Debtor        LJA Ventures, Inc. dba Midtown Live Sports Cafe                             Case number (if known)     21-10541
              Name

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
    members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

         No
         Yes. Identify below.

Name                                      Address                                    Position and nature of       Period during which position
                                                                                     any interest                 or interest was held
30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

         No
         Yes. Identify below.

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

         No
         Yes. Identify below.

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

         No
         Yes. Identify below.

 Part 14:      Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
true and correct.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 07/15/2021
            MM / DD / YYYY



X /s/ William Earl Sheridan                                                        Printed name William Earl Sheridan
   Signature of individual signing on behalf of the debtor

   Position or relationship to debtor Vice-President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
    No
    Yes




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 7
     21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 26 of
                                             30
                                           UNITED STATES BANKRUPTCY COURT
                                              WESTERN DISTRICT OF TEXAS
                                                    AUSTIN DIVISION
    IN RE:                                                                         CHAPTER       11
    LJA Ventures, Inc. dba Midtown Live Sports Cafe



    DEBTOR(S)                                                                      CASE NO       21-10541



                                            LIST OF EQUITY SECURITY HOLDERS

 Registered Name of Holder of Security                             Class of Security          Number Registered          Kind of Interest
 Last Known Address or Place of Business                                                                                 Registered


                                         DECLARATION UNDER PENALTY OF PERJURY
                                       ON BEHALF OF A CORPORATION OR PARTNERSHIP

    I, the                     Vice-President                        of the                Western District of Texas
named as the debtor in this case, declare under penalty of perjury that I have read the foregoing list and that it is true and correct to the
best of my information and belief.




       7/15/2021
Date:__________________________________                            /s/ William Earl Sheridan
                                                        Signature:________________________________________________________
                                                                   William Earl Sheridan
                                                                   Vice-President
     21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 27 of
                                             30

Darwin McKee, Bar No. 13695700
Darwin McKee, Attorney at Law
13276 Research Boulevard
Suite 209
Austin, Texas 78750
(512) 637-1476
Attorney for the Petitioner


                                 UNITED STATES BANKRUPTCY COURT FOR THE
                                                 WESTERN DISTRICT OF TEXAS
                                                      AUSTIN DIVISION

In re:                                          Case No.: 21-10541
LJA Ventures, Inc. dba Midtown Live Sports Cafe       SSN: XX-XXXXXXX
                                                      SSN:
Debtor(s)
                                             Numbered Listing of Creditors
Address:
7408 Cameron Road                                 Chapter:   11
AUSTIN, TX 78752



            Creditor name and mailing address                       Category of claim   Amount of claim
1.     Austin Energy                                              Unsecured Claim                   $15,000.00
       P.O. Box 2267
       Austin, TX 78783




2.     CCS Asset Management, Inc.                                 Unsecured Claim
       13276 Research Boulevard, Suite 208
       Austin, Texas 78750




3.     Darwin McKee, Attorney at Law                              Priority Claim                     $5,000.00
       13276 Research Boulevard
       Suite 209
       Austin, Texas 78750



4.     Farmers Insurance                                          Unsecured Claim
       P.O. Box 2847
       Grand Rapids, MI




5.     First Central Lending                                      Unsecured Claim
       111 Congress Avenue
       Austin, Texas 78701




6.     Reward Network, Inc                                        Unsecured Claim                   $15,000.00
       2 North Riverside Plaza
       Suite 200
       Chicago, IL 60606
      21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 28 of
                                              30

 in re:    LJA Ventures, Inc. dba Midtown Live Sports Cafe                         21-10541
                                                    Debtor                           Case No. (if known)

                Creditor name and mailing address              Category of claim   Amount of claim
7.        Smokey Creek Cajun                                 Unsecured Claim
          910 Round Rock Avenue
          Round Rock, Texas 78681




8.        SPEC's                                             Unsecured Claim
          2410 Smith Street
          Houston, Texas 77006




9.        Spectrum Communication                             Unsecured Claim
          Austin, Texas




10.       Texas Alcoholic Beverage Commission                Priority Claim
          Austin, Texas




11.       Texas Comptroller of Public Accounts               Priority Claim
          Austin, Texas




12.       Texsas Gas Service                                 Unsecured Claim
          Austin, Texas




13.       Travis County Appraisal District                   Priority Claim
          Austin, Texas




14.       Twin Liquor                                        Unsecured Claim
          5639 Airporrt Boulevard
          Austin, Texas 78751




15.       Twin Liquor                                        Unsecured Claim                     $5,500.00
          5639 Airport Blvd
          Austin, TX 78751




                                                                                          Page 2
     21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 29 of
                                             30

in re:   LJA Ventures, Inc. dba Midtown Live Sports Cafe                                                              21-10541
                                                      Debtor                                                            Case No. (if known)

 (The penalty for making a false statement or concealing property is a fine of up to $500,000 or imprisonment for up to 5 years or both.
 18 U.S.C. secs. 152 and 3571.)
                                                            DECLARATION
 I, LJA Ventures, Inc. dba Midtown Live Sports Cafe                                                                                     ,
 named as debtor in this case, declare under penalty of perjury that I have read the foregoing Numbered Listing of Creditors,
                 3
 consisting of ______  sheets (including this declaration), and that it is true and correct to the best of my information and belief.



   Debtor: /s/ William Earl Sheridan                                                Date: 7/15/2021
            William Earl Sheridan
            Vice-President




                                                                                                                             Page 3
  21-10541-tmd Doc#19 Filed 07/26/21 Entered 07/26/21 16:20:27 Main Document Pg 30 of
                                          30

                                       UNITED STATES BANKRUPTCY COURT
                                          WESTERN DISTRICT OF TEXAS
                                                AUSTIN DIVISION
 In re: LJA Ventures, Inc. dba Midtown Live Sports Cafe                  CASE NO     21-10541

                                                                         CHAPTER     11


                                      BUSINESS INCOME AND EXPENSES



FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS (NOTE: ONLY INCLUDE information directly related to the business operation.)

PART A - GROSS BUSINESS INCOME FOR PREVIOUS 12 MONTHS:
   1. Gross Income for 12 Months Prior to Filing:                                  $69,287.00
PART B - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:

   2. Gross Monthly Income:
                                                                                                          $69,287.00
PART C - ESTIMATED AVERAGE FUTURE MONTHLY EXPENSES:
   3. Net Employee Payroll (Other Than Debtor):                                    $11,757.00
   4. Payroll Taxes:                                                                    $0.00
   5. Unemployment Taxes:                                                               $0.00
   6. Worker's Compensation:                                                            $0.00
   7. Other Taxes:                                                                 $13,799.00
   8. Inventory Purchases (including raw materials):                                    $0.00
   9. Purchase of Feed/Fertilizer/Seed/Spray:                                           $0.00
   10. Rent (other than debtor's principal residence):                             $12,786.00
   11. Utilities:                                                                   $3,727.00
   12. Office Expenses and Supplies:                                                 $636.00
   13. Repairs and Maintenance:                                                     $3,597.00
   14. Vehicle Expenses:                                                                $0.00
   15. Travel and Entertainment:                                                        $0.00
   16. Equipment Rental and Leases:                                                     $0.00
   17. Legal/Accounting/Other Professional Fees:                                        $0.00
   18. Insurance:                                                                       $0.00
   19. Employee Benefits (e.g., pension, medical, etc.):                                $0.00
   20. Payments to be Made Directly by Debtor to Secured Creditors for
        Pre-Petition Business Debts (Specify):
        Loan Payment                                                                $1,153.00
   21. Other (Specify):
        Security and Alarm System                                                   $4,137.00
       Disc Jockey and Bands                                                        $3,179.00
       Storage                                                                       $150.00
       Merchant Service Fee                                                         $4,977.00
       Advertising                                                                  $1,598.00
       Disposal                                                                      $611.00
       Equipment Leases                                                              $887.00
       Cable                                                                         $635.00
   22. Total Monthly Expenses (Add items 3 - 21)                                                          $63,629.00

PART D - ESTIMATED AVERAGE NET MONTHLY INCOME:
   23. AVERAGE NET MONTHLY INCOME (Subtract item 22 from item 2):                                          $5,658.00
